                                                                                11/12/2019
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


LESLIE B. RIFE,                                     CV-18-43-BLG-SPW-TJC

                    Plaintiff,
                                                    Order
vs.

SIGNAL PEAK ENERGY, LLC, its
owners and affiliates,

               Defendant.
__________________________________

SIGNAL PEAK ENERGY, LLC, its
owners and affiliates,

                    Third Party Plaintiff,

vs.

3 SOLUTIONS, LLC,

                    Third Party Defendant.




      Third-Party Plaintiff Signal Peak Energy, LLC, and Third-Party Defendant 3

Solutions, LLC, have filed a stipulation to permit the withdrawal of 3 Solutions’

motion for summary judgment (Doc. 43), 3 Solutions brief in support of its motion

for summary judgment and in opposition to Signal Peak’s motion for summary



                                         1
judgment (Doc. 44), and its statement of undisputed facts and statement of

disputed facts (Docs. 45 & 46). For good cause appearing,

      IT IS HERDBY ORDERED that 3 Solutions’ motion for summary

judgment and its brief and pleadings in support thereof (Docs. 43-46) are

WITHDRAWN. 3 Solutions may file a response to Signal Peak’s motion for

summary judgment (Doc. 40) as provided by L.R. 7.1(d)(1)(B). Since Signal Peak

filed a supplement to its statement of undisputed facts on November 8, 2019 (Doc.

48), Signal Peak’s motion for summary judgment will be deemed to have been

filed on that date for purposes of scheduling 3 Solutions’ response to the motion.

      DATED this 12th day of November, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         2
